Citation Nr: 1327283	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.  The evidence of record demonstrates that the Veteran served in Vietnam during the Vietnam Era, and is the recipient of the Purple Heart.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, denied the Veteran's service-connection claim for a low back disability.  This claim was remanded by the Board in November 2012, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This issue was remanded for further development in a prior November 2012 Board decision.  Specifically, as noted in the prior decision, the Veteran has submitted medical evidence from the VA demonstrating that he has a current low back disability-namely, degenerative disc disease and degenerative joint disease of the lumbar spine.   Further, the only etiology evidence of record was an opinion positively relating the Veteran's current back complaints to service; however, that examiner offered no clinical rationale in support of this conclusion.  As such, the Board felt that the Veteran should be provided with a VA examination to address the etiology of the Veteran's current back disability.

The Veteran was scheduled for an examination in January 2013, but failed to report for that examination.  However, in March 2013, the Board received a letter from the Veteran indicating that he did not attend his scheduled January 2013 examination because he misread the directions and went to the wrong VA facility.  He indicated that he wished to be rescheduled for an examination.  The Board finds that the Veteran therefore has provided good cause for his failure to report, and should again be scheduled for a VA examination to address the etiology of his current back disability.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his low back disabilities.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2. The Veteran should then be afforded a VA 
examination to assess the current nature and etiology of his low back disability or disabilities.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred. 

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rational as to whether it is as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a current low back disability that was caused or aggravated by an in-service injury experienced while participating in combat operations during the Vietnam War.  

For purposes of this opinion, the examiner should assume that the Veteran did in fact injure his back as he so describes both in a mine explosion, and while carrying heavy equipment in Vietnam.  The examiner should be informed that even if a low back disability was not diagnosed during service, a relationship between the Veteran's service and any disease diagnosed after discharge may be established when all the evidence, including that pertinent to service, demonstrates that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should specifically comment on the May 2008 report of a private physician who indicated that he felt the Veteran's current back pain was related to service.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's service-connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


